EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,061,548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Sellars (Reg. No. 68065) on 02/11/2022.

The application has been amended as follows:
1. 	(Currently Amended) A computer-implemented method performed by an information technology (IT) and security operations application executing on a computer system, wherein the computer system includes one or more processors and stores instructions which, when executed by the one or more processors, cause performance of the method comprising:
receiving, by the computer system, input provided by a plurality of users associated with a corresponding plurality of user accounts of the IT and security operations 
storing, by the computer system, interface modification data indicating the modifications to the visual layout of the GUI, wherein the interface modification data indicates, for each modification, a user account from the plurality of user accounts that requested the modification, wherein the user account is associated with a user role from a plurality of user roles;
generating by the computer system and based on the interface modification data: 
a first interface profile indicating a first set of popular visual layout modifications made to the GUI by user accounts associated with a first user role from the plurality of user roles, 
 a second interface profile indicating a second set of popular visual layout modifications made to the GUI by user accounts associated with a second user role from the plurality of user roles that is different from the first user role;
receiving, by the computer system, a request to display the GUI;
determining, by the computer system, that the request to display the GUI is associated with a user account associated with the first user role;
causing display, by the computer system, of the GUI based on the first interface profile, wherein the GUI is displayed including the set of popular visual layout modifications included in the first interface profile; and
responsive to input received by the computer system via the GUI, performing an action to mitigate an effect of an incident in an IT environment.
2.	(Original) The computer-implemented method of claim 1, wherein the request is a first request, and wherein the method further comprises:
receiving, by the computer system, a second request to display the GUI;
determining, by the computer system, that the second request to display the GUI is associated with a user account associated with the second user role;
causing display, by the computer system, of the GUI based on the second interface profile, wherein the GUI is displayed including the set of popular visual layout modifications included in the second interface profile.

receiving a second request to display the GUI;
determining that the GUI is associated with an interface profile;
causing display of the GUI including an indication that the GUI is associated the interface profile;
receiving input requesting the display of the GUI based on the interface profile; and
causing the GUI to be redisplayed including the set of popular visual layout modifications included in the interface profile.
4.	(Original) The computer-implemented method of claim 1, wherein the plurality of interface elements includes at least one of: a checkbox, a radio button, a dropdown list, a list box, a button, a dropdown button, a toggle, a text field, a date and time picker, a search field, breadcrumbs, pagination, a tag, a slider, an icon, an image carousel, a notifications indicator, a progress bar, a tool tip, a message box, a modal window, a map panel, a chart panel, a history panel, other dashboard panels, an administrative settings element, or a link to another interface.
5.	(Original) The computer-implemented method of claim 1, wherein the modifications to the visual layout of the GUI include showing or hiding at least one interface element of the plurality of interface elements.
6.	(Original) The computer-implemented method of claim 1, wherein the modifications to the visual layout of the GUI include resizing at least one interface element of the plurality of interface elements.
7.	(Original) The computer-implemented method of claim 1, wherein the modifications to the visual layout of the GUI includes modifying a location at which at least one interface element of the plurality of interface elements is displayed in the GUI.
8.	(Original) The computer-implemented method of claim 1, wherein the modifications to the visual layout of the GUI includes modifying a grouping of at least one interface elements of the plurality of interface elements with one or more other interface elements displayed in the GUI.
9.	(Original) The computer-implemented method of claim 1, wherein the first interface profile is further associated with a status of incidents displayed in the GUI.
10.	(Currently Amended) The computer-implemented method of claim 1, wherein the first interface profile is generated based on data associated with a plurality of tenants of the IT and security operations application.

12.	(Original) The computer-implemented method of claim 1, wherein a popular visual layout modification of the first set of popular layout modifications is identified based on the popular visual layout having been made by a threshold number of users, and wherein the threshold number of users is based on at least one of: a percentage of users that have used the IT and security operations application, a percentage of users that have accessed the GUI, a percentage of users that have made a modification to the GUI, or a total number of users that made the modification.
13.	(Original) The computer-implemented method of claim 1, wherein the incident is at least one of: a malware incident, an adware threat, a network-based attack, a virus, or a hardware failure.
14.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause performance of operations comprising:
receiving input provided by a plurality of users associated with a corresponding plurality of user accounts of an IT and security operations application, wherein the input requests modifications to a visual layout of a graphical user interface (GUI) used to display information related to incidents in IT environments, wherein the visual layout includes a plurality of interface elements related to the IT and security operations application;
storing interface modification data indicating the modifications to the visual layout of the GUI, wherein the interface modification data indicates, for each modification, a user account from the plurality of user accounts that requested the modification, wherein the user account is associated with a user role from a plurality of user roles;
generating based on the interface modification data: 
a first interface profile indicating a first set of popular visual layout modifications made to the GUI by user accounts associated with a first user role from the plurality of user roles, 
 a second interface profile indicating a second set of popular visual layout modifications made to the GUI by user accounts associated with a second user role from the plurality of user roles that is different from the first user role;
receiving a request to display the GUI;

causing display of the GUI based on the first interface profile, wherein the GUI is displayed including the set of popular visual layout modifications included in the first interface profile; and
responsive to input received via the GUI, performing an action to mitigate an effect of an incident in an IT environment.
15.	(Original) The non-transitory computer-readable storage medium of claim 14, wherein the instructions, when executed by the one or more processors, further cause performance of operations comprising:
receiving a second request to display the GUI;
determining that the second request to display the GUI is associated with a user account associated with the second user role;
causing display of the GUI based on the second interface profile, wherein the GUI is displayed including the set of popular visual layout modifications included in the second interface profile.
16.	(Original) The non-transitory computer-readable storage medium of claim 14, wherein the instructions, when executed by the one or more processors, further cause performance of operations comprising:
receiving a second request to display the GUI;
determining that the GUI is associated with an interface profile;
causing display of the GUI including an indication that the GUI is associated the interface profile;
receiving input requesting the display of the GUI based on the interface profile; and
causing the GUI to be redisplayed including the set of popular visual layout modifications included in the interface profile.
17.	(Original) The non-transitory computer-readable storage medium of claim 14, wherein the plurality of interface elements includes at least one of: a checkbox, a radio button, a dropdown list, a list box, a button, a dropdown button, a toggle, a text field, a date and time picker, a search field, breadcrumbs, pagination, a tag, a slider, an icon, an image carousel, a notifications indicator, a progress bar, a tool tip, a message box, a modal window, a map panel, a chart panel, a history panel, other dashboard panels, an administrative settings element, or a link to another interface.

one or more processors; and
a non-transitory computer-readable storage medium storing instructions which, when executed by the one or more processors, causes the apparatus to:
receive input provided by a plurality of users associated with a corresponding plurality of user accounts of an IT and security operations application, wherein the input requests modifications to a visual layout of a graphical user interface (GUI) used to display information related to incidents in IT environments, wherein the visual layout includes a plurality of interface elements related to the IT and security operations application;
store interface modification data indicating the modifications to the visual layout of the GUI, wherein the interface modification data indicates, for each modification, a user account from the plurality of user accounts that requested the modification, wherein the user account is associated with a user role from a plurality of user roles;
generate based on the interface modification data: 
a first interface profile indicating a first set of popular visual layout modifications made to the GUI by user accounts associated with a first user role from the plurality of user roles, 
 a second interface profile indicating a second set of popular visual layout modifications made to the GUI by user accounts associated with a second user role that is different from the first user role from the plurality of user roles;
receive a request to display the GUI;
determine that the request to display the GUI is associated with a user account associated with the first user role;
cause display of the GUI based on the first interface profile, wherein the GUI is displayed including the set of popular visual layout modifications included in the first interface profile; and
responsive to input received via the GUI, perform an action to mitigate an effect of an incident in an IT environment.
19.	(Original) The apparatus of claim 18, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:

determining that the second request to display the GUI is associated with a user account associated with the second user role;
causing display of the GUI based on the second interface profile, wherein the GUI is displayed including the set of popular visual layout modifications included in the second interface profile.
20.	(Original) The apparatus of claim 18, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receiving a second request to display the GUI;
determining that the GUI is associated with an interface profile;
causing display of the GUI including an indication that the GUI is associated the interface profile;
receiving input requesting the display of the GUI based on the interface profile; and
causing the GUI to be redisplayed including the set of popular visual layout modifications included in the interface profile.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 14 and 18, when considered as a whole, are allowable over the prior art of record.
Forte (US 20160044061 A1) - Visualizing and navigating cybersecurity information, including navigation commands that modify a display of cybersecurity incidents (¶ [0011]), hiding and restoring nodes and links representing cybersecurity incidents (¶ [0041]), and a user log in for incident response (¶ [0038])

Helter (US 9081746 B1) – an endpoint configuration manager 126 to present new, sorted or derived configurations for a user to access computing resources based on previously utilized roles and/or locations. Endpoint configuration manager 126 

Wang et al. (US 20190129575 A1) – Applications are selected for inclusion in a user interface based on one or more user attributes. Example user attributes may include access patterns, which include present the application most frequently used by an individual user or by users sharing a common role. Springboard interface 114 may maintain statistics, such as a count value that is periodically reset or decremented, for 

Satish et al. (US 9235390 B1) - Application Optimization for Use Based On Feature Popularity including application feature popularity tracking packages in which the popularity of various application features is tracked, and applications are compiled or otherwise configured for optimization based on the use of the more popular features. More specifically, application features are mapped to corresponding sections of underlying code, and compiler directives are generated to direct a compiler to optimize the application for the performance of specific, application features, based on their popularity (Abstract and col. 2, lines 21-40)

Kats et al. (US 11176268 B1) – Systems and method for generating user profiles including (i) analyzing a data set of user profiles for services, (ii) detecting a measurement of obfuscation that was applied to a specific attribute across multiple user profiles for a specific service, (iii) applying the measurement of obfuscation to true data for a new user by fuzzing the true data to create a fuzzed value, and (iv) generating automatically a new user profile for the specific service by populating the specific attribute within the new user profile with the fuzzed value. (Abstract)


The cited prior art, individually or as a combination, fails to clearly teach, or fairly suggest, the independent claims as a whole, as shown above.

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179